Title: To George Washington from Meshech Weare, 31 January 1781
From: Weare, Meshech
To: Washington, George


                        
                            Sir,
                            Exeter Jany 31st 1781
                        
                        In my Letter to your Excellency of the 20th Inst., I informed you, that the General Assembly of this State,
                            had come to a Resolution immediately to collect a Sum of money, to be exchanged for hard money, to send forward twenty
                            four Dollars for each non-commissioned Officer & Private in our Line, as a Gratuity for their good Services. The
                            money was not collected quite so soon as I then expected, but is now sent forward by the bearer Mr Jedidiah Jewett, who
                            waits on your Excellency for your Direction about paying the same, he is directed to come as near as
                            he can, to what is done by the other New England States. I am not able to say what proportion of hard money he will be
                            able to get, there will be but little to be procured here; but he is ordered to get as much exchanged as he can, and will
                            be able to inform your Excellency respecting the matter, and take your Directions respecting the manner of Distributing of
                            it. I have the Honor to be, with every Sentiment of Esteem & Respect Your Obt & Humbe Servt
                        
                            Meshech Weare
                        
                    